


Exhibit 10.4

 

INDEMNIFICATION UNDERTAKING

 

dated as of August 12, 2010

 

from Mellanox Technologies Ltd. to                  

 

(the “Office Holder”)

 

In respect of your service as a director or office holder of Mellanox
Technologies Ltd. (the “Company”), the Company desires to provide for your
indemnification to the fullest extent permitted by law.  To that end, the
Company hereby agrees as follows:

 

1.             The Company hereby undertakes to indemnify you to the maximum
extent permitted by the Companies Law — 1999 (the “Companies Law”)(1) in respect
of the following:

 

1.1           any financial obligation imposed on you in favor of another person
by, or expended by you as a result of, a court judgment, including a settlement
or an arbitrator’s award approved by court, in respect of any act or omission
(“action”) taken or made by you in your capacity as a director or office holder
of the Company;

 

1.2           all reasonable litigation expenses, including reasonable
attorneys’ fees, expended by you or charged to you by a court, in a proceeding
instituted against you by the Company or on its behalf or by another person, or
in any criminal proceedings in which you are acquitted, or in any criminal
proceedings of a crime which does not require proof of mens rea (criminal
intent) in which you are convicted, all in respect of actions taken by you in
your capacity as a director or officer of the Company; and

 

1.3           all reasonable litigation expenses, including reasonable
attorneys’ fees, expended by you due to an investigation or a proceeding
instituted against you by an authority qualified to conduct such investigation
or proceeding, where such investigation or proceeding is concluded without the
filing of an indictment against you (as defined in the Companies Law) and
without any financial obligation imposed on you in lieu of criminal proceedings
(as defined in the Companies Law), or that is concluded without your indictment
but with a financial obligation imposed on you in lieu of criminal proceedings
with respect to a crime that does not require proof of mens rea (criminal
intent), all in respect of actions taken by you in your capacity as a director
or office holder of the Company;

 

2.             The Company will not indemnify you for any amount you may be
obligated to pay in respect of:

 

2.1           a breach of your duty of loyalty to the Company, except, to the
extent permitted by the Companies Law, for a breach of a duty of loyalty to the
Company while acting in good faith and having reasonable cause to assume that
such act would not prejudice the interests of the Company;

 

2.2           a willful or reckless breach of the your duty of care to the
Company;

 

--------------------------------------------------------------------------------

(1)          All terms which are not defined in this Indemnification Undertaking
shall have the meaning subscribed to them in the Companies Law

 

--------------------------------------------------------------------------------


 

2.3           an action taken or omission by you with the intent of unlawfully
realizing personal gain;

 

2.4           a fine or penalty imposed upon you for an offense; and

 

2.5           a counterclaim brought by the Company or in its name in connection
with a claim against the Company filed by you, other than by way of defense or
by way of third party notice in connection with a claim brought against you by
the Company, or in specific cases in which the Company’s Board of Directors has
approved the initiation or bringing of such suit by you, which approval shall
not be unreasonably withheld.

 

2.6           Indemnification of Venture Capital Funds.

 

(a) If (i) Indemnitee is or was a representative of or affiliated with one or
more VC Funds that has invested in the Company, (ii) the VC Fund is, or is
threatened to be made, a party to or a participant in any Fund Proceeding (as
hereinafter defined), and (iii) the VC Fund’s involvement in the Fund Proceeding
arises out of facts or circumstances that are the same or substantially similar
to the facts and circumstances that form the basis of claims that have been or
could be brought against the Indemnitee in a Proceeding, regardless of whether
the legal basis of the claims against the Indemnitee and the VC Fund are the
same or similar, then the VC Fund shall be entitled to all of the
indemnification rights and remedies under this Agreement pursuant to this
Agreement as if the VC Fund were the Indemnitee.

 

(b) The Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of expenses and/or insurance provided by one or
more VC Funds and certain of its or their affiliates (collectively, the “Fund
Indemnitors”).  The Company hereby agrees (i) that it is the indemnitor of first
resort (i.e., its obligations to Indemnitee are primary and any obligation of
the Fund Indemnitors to advance expenses or to provide indemnification for the
same expenses or liabilities incurred by Indemnitee are secondary), (ii) that it
shall be required to advance the full amount of expenses incurred by Indemnitee
and shall be liable for the full amount of all Expenses, judgments, penalties,
fines and amounts paid in settlement to the extent legally permitted and as
required by the terms of this Agreement and the Articles of Association of the
Company (or any other agreement between the Company and Indemnitee), without
regard to any rights Indemnitee may have against the Fund Indemnitors, and,
(iii) that it irrevocably waives, relinquishes and releases the Fund Indemnitors
from any and all claims against the Fund Indemnitors for contribution,
subrogation or any other recovery of any kind in respect thereof.  The Company
further agrees that no advancement or payment by the Fund Indemnitors on behalf
of Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Fund
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Company.  The Company and Indemnitee agree that the Fund
Indemnitors are express third party beneficiaries of the terms of this
Section 2.6.

 

3.             The Company will make available all amounts payable to you in
accordance with Section 1 above on the date on which such amounts are first
payable by you (“Time of Indebtedness”), including with respect to any claim
against you initiated by the Company or in its right, and with respect to items
referred to in Sections 1.2 and 1.3 above, not later than the date on which the
applicable court renders its decision. Advances given to cover legal

 

2

--------------------------------------------------------------------------------


 

expenses in criminal proceedings will be repaid by you to the Company, if you
are found guilty of a crime which requires proof of criminal intent. Other
advances will be repaid by you to the Company if it is determined that you are
not lawfully entitled to such indemnification. As part of the aforementioned
undertaking, the Company will make available to you any security or guarantee
that you may be required to post in accordance with an interim decision given by
a court or an arbitrator, including for the purpose of substituting liens
imposed on your assets.

 

4.             The Company will indemnify you even if at the Time of
Indebtedness you are no longer a director or office holder of the Company
provided that the obligations with respect to which you will be indemnified
hereunder are in respect of actions taken by you while you were a director or
office holder of the Company as aforesaid, and in such capacity.

 

5.             The indemnification will be limited to the expenses mentioned in
Sections 1.2 and 1.3 (pursuant and subject to Section 3 and insofar as
indemnification with respect thereto is not restricted by law or by the
provisions of Section 2 above) and to the expenses mentioned in Section 1.1
above insofar as they result from, or are connected to, events and circumstances
set forth in Schedule A hereto, which are deemed by the Company’s Board of
Directors, based on the current activity of the Company, to be foreseeable as of
the date hereof.

 

6.             The total amount of indemnification that the Company undertakes
towards all of the Company office holders whom the Company has resolved to
indemnify, jointly and in the aggregate, shall not exceed, during the course of
the Company’s existence, 50% (fifty percent) of the Company’s net assets,
measured by the balance sheet of the Company last published prior to the time
that notice is provided to the Company.

 

7.             The Company will not indemnify you for any liability with respect
to which you have received payment by virtue of an insurance policy or another
indemnification agreement other than for amounts which are in excess of the
amounts actually paid to you pursuant to any such insurance policy or other
indemnity agreement (including deductible amounts not covered by insurance
policies), within the limits set forth in Section 6 above.

 

8.             Subject to the provisions of Sections 6 and 7 above, the
indemnification hereunder will, in each case, cover all sums of money that you
will be obligated to pay, in those circumstances for which indemnification is
permitted under the law and under this Indemnification Undertaking.

 

9.             The Company will be entitled to any amount collected from a third
party in connection with liabilities indemnified hereunder.

 

10.           In all indemnifiable circumstances, indemnification will be
subject to the following:

 

10.1         You shall promptly notify the Company of any legal proceedings
initiated against you and of all possible or threatened legal proceedings
without delay following your first becoming aware thereof, however, your failure
to notify the Company as aforesaid shall not derogate from your right to be
indemnified as provided herein (except to the extent that such failure to notify
causes the Company damages). You shall deliver to the Company, or to such person
as it shall advise you, without delay all documents you receive in connection
with these proceedings. Similarly, you must advise the Company on an ongoing

 

3

--------------------------------------------------------------------------------


 

and current basis concerning all events which you suspect may give rise to the
initiation of legal proceedings against you in connection with your actions or
omissions as a director or office holder of the Company.

 

10.2         Other than with respect to proceedings that have been initiated
against you by the Company or in its name, the Company shall be entitled to
undertake the conduct of your defense in respect of such legal proceedings
and/or to hand over the conduct thereof to any attorney which the Company may
choose for that purpose, except to an attorney who is not, upon reasonable
grounds, acceptable to you.  The Company shall notify you of any such decision
to defend with ten (10) calendar days of receipt of notice of any such
proceeding.  The Company and/or the attorney as aforesaid shall be entitled,
within the context of the conduct as aforesaid, to conclude such proceedings,
all as it shall see fit, including by way of settlement. At the request of the
Company, you shall execute all documents required to enable the Company and/or
its attorney as aforesaid to conduct your defense in your name, and to represent
you in all matters connected therewith, in accordance with the aforesaid.  For
the avoidance of doubt, in the case of criminal proceedings the Company and/or
the attorneys as aforesaid will not have the right to plead guilty in your name
or to agree to a plea-bargain in your name without your consent. However, the
aforesaid will not prevent the Company and/or its attorneys as aforesaid, with
the approval of the Company, to come to a financial arrangement with a plaintiff
in a civil proceeding without your consent so long as such arrangement will not
be an admittance of an occurrence not indemnifiable pursuant to this
Indemnification Undertaking and/or pursuant to law. The Company shall not,
without your prior written consent, consent to the entry of any judgment against
you or enter into any settlement or compromise which (i) includes an admission
of your fault, (ii) does not include, as an unconditional term thereof, the full
release of you from all liability in respect of such proceeding or (iii) is not
fully indemnifiable pursuant to this Indemnification Undertaking and/or pursuant
to law.  This paragraph shall not apply to a proceeding brought by you under
Section 10.7 below.

 

10.3         You will fully cooperate with the Company and/or any attorney as
aforesaid in every reasonable way as may be required of you within the context
of their conduct of such legal proceedings, including but not limited to the
execution of power(s) of attorney and other documents, provided that the Company
shall cover all costs incidental thereto such that you will not be required to
pay the same or to finance the same yourself.

 

10.4         Notwithstanding the provisions of Sections 10.2 and 10.3 above,
(i) if in a proceeding to which you are a party by reason of your status as a
director or officer of the Company and the named parties to any such proceeding
include both you and the Company or any subsidiary of the Company, a conflict of
interest or potential conflict of interest (including the availability to the
Company and its subsidiary, on the one hand, and you, on the other hand, of
different or inconsistent defenses or counterclaims) exists between you and the
Company, or (ii) if the Company fails to assume the defense of such proceeding
in a timely manner, you shall be entitled to be represented by separate legal
counsel, which shall represent other persons similarly situated, of the
Company’s choice and reasonably acceptable to you and other person’s choice, at
the expense of the Company.  In addition, if the Company fails to comply with
any of its material obligations under this Indemnification Undertaking or in the
event that the Company or any other person takes any action to declare this
Indemnification Undertaking void or unenforceable, or institutes any action,
suit or proceeding to deny or to recover from you the benefits intended to be
provided to you hereunder, except with respect to such actions, suits or
proceedings brought by the Company

 

4

--------------------------------------------------------------------------------


 

that are resolved in favor of the Company, you shall have the right to retain
counsel of your choice, and reasonably acceptable to the Company and at the
expense of the Company, to represent you in connection with any such matter.

 

10.5         If, in accordance with Section 10.2 (but subject to Section 10.4),
the Company has taken upon itself the conduct of your defense, the Company will
have no liability or obligation pursuant to this Indemnification Undertaking or
the above resolutions to indemnify you for any legal expenses, including any
legal fees, that you may expend in connection with your defense, unless (i) the
Company shall not have assumed the conduct of your defense as contemplated,
(ii) the Company refers the conduct of your defense to an attorney who is not,
upon reasonable grounds, acceptable to you, (iii) the named parties to any such
action (including any impleaded parties) include both you and the Company, and
joint representation is inappropriate under applicable standards of professional
conduct due to a conflict of interest between you and the Company, or (iv) the
Company shall agree to such expenses in either of which events all reasonable
fees and expenses of your counsel shall be borne by the Company.

 

10.6         The Company will have no liability or obligation pursuant to this
Indemnification Undertaking to indemnify you for any amount expended by you
pursuant to any compromise or settlement agreement reached in any suit, demand
or other proceeding as aforesaid without the Company’s consent to such
compromise or settlement.

 

10.7         If required by law, the Company’s authorized organs will consider
the request for indemnification and the amount thereof and will determine if you
are entitled to indemnification and the amount thereof.  In the event that you
make a request for payment of an amount of indemnification hereunder or a
request for an advancement of indemnification expenses hereunder and the Company
fails to determine your right to indemnification hereunder or fails to make such
payment or advancement, you may petition any court which has jurisdiction to
enforce the Company’s obligations hereunder.  The Company agrees to reimburse
you in full for any reasonable expenses incurred by you in connection with
investigating, preparing for, litigating, defending or settling any action
brought by you under the immediately preceding sentence, except where such
action or any claim or counterclaim in connection therewith is resolved in favor
of the Company.

 

11.           The Company hereby exempts you, to the fullest extent permitted by
law, from any liability for damages caused as a result of a breach of your duty
of care to the Company, provided that in no event shall you be exempt with
respect to any actions listed in Section 2 above or breach of your duty of care
in connection with distribution of Company’s assets.

 

12.           The Company undertakes that in the event of a Change in Control
(as defined below) of the Company, the Company’s obligations under this
Indemnification Undertaking shall continue to be in effect following such Change
in Control, and the Company shall take all reasonable necessary action to ensure
that the party acquiring control of the Company shall independently undertake to
continue in effect such Indemnification Undertaking, to maintain the provisions
of the Articles of Association allowing indemnification and to indemnify you in
the event that the Company shall not have sufficient funds or otherwise shall
not be able to fulfill its obligations hereunder.  For purposes of this
Indemnification Undertaking, a “Change in Control” shall be deemed to have
occurred if: (i) any “Person” (as such term is used in Sections 13(d) and
14(d) of the U.S. Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than a trustee or other fiduciary holding securities

 

5

--------------------------------------------------------------------------------


 

under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of shares of the Company, is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 15% or more of the
total voting power represented by the Company’s then outstanding voting
securities; or (ii) during any period of two consecutive years (not including
any period prior to the execution of this Indemnification Undertaking),
individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director (other than a director designated
by a person who has entered into an agreement with the Company to effect a
transaction described in clause (i), (iii) or (iv) of this Section 12) whose
election by the Board of Directors or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the members of the Board of
Directors; or (iii) a merger or consolidation of the Company with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 51% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the Board of Directors or other governing body of such surviving entity; or
(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets; or (v) there occurs any other event of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or a response to any similar item on any similar
schedule or form) promulgated under the Exchange Act, whether or not the Company
is then subject to such reporting requirement.

 

13.           The Company undertakes that if there is a Change in Control of the
Company then with respect to all matters thereafter arising concerning your
rights to payments under this Indemnification Undertaking or any other agreement
or under the Company’s Articles of Association as now or hereafter in effect,
the Company shall seek legal advice only from Independent Legal Counsel (as
defined below) selected by the Company and approved by you (which approval shall
not be unreasonably withheld). Such counsel, among other things, shall render
its written opinion to the Company and you as to whether and to what extent you
would be permitted to be indemnified under applicable law and the Company agrees
to abide by such opinion. The Company agrees to pay the reasonable fees of the
Independent Legal Counsel referred to above and to fully indemnify such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Indemnification Undertaking or
its engagement pursuant hereto.  For purposes of this Indemnification
Undertaking, “Independent Legal Counsel” shall mean an attorney or firm of
attorneys who shall not have otherwise performed services for the Company or you
within the last three years (other than with respect to matters concerning your
rights under this Indemnification Undertaking, or of other indemnitees under
similar indemnification undertakings).

 

14.           If for the validation of any of the undertakings in this
Indemnification Undertaking any act, resolution, approval or other procedure is
required, the Company undertakes to cause them to be done or adopted in a manner
which will enable the Company to fulfill all its undertakings as aforesaid.

 

6

--------------------------------------------------------------------------------


 

15.           For the avoidance of doubt, it is hereby clarified that nothing
contained in this Indemnification Undertaking derogates from the Company’s right
to indemnify you post factum for any amounts which you may be obligated to pay
as set forth in Section 1 above without the limitations set forth in Sections 5
and 6 above.

 

16.           If any undertaking included in this Indemnification Undertaking is
held invalid or unenforceable, such invalidity or unenforceability will not
affect any of the other undertakings which will remain in full force and effect.
Furthermore, if such invalid or unenforceable undertaking may be modified or
amended so as to be valid and enforceable as a matter of law, such undertaking
will be deemed to have been modified or amended, and any competent court or
arbitrator are hereby authorized to modify or amend such undertaking, so as to
be valid and enforceable to the maximum extent permitted by law.

 

17.           This Indemnification Undertaking and the agreements herein shall
be governed by and construed and enforced in accordance with the laws of the
State of Israel.

 

18. This Indemnification Undertaking cancels any preceding letter of
indemnification or arrangement for indemnification that may have been issued to
you by the Company.

 

19.           Neither the settlement or termination of any proceeding nor the
failure of the Company to award indemnification or to determine that
indemnification is payable shall create an adverse presumption that you are not
entitled to indemnification hereunder.  In addition, the termination of any
proceeding by judgment or order (unless such judgment or order provides so
specifically) or settlement, shall not create a presumption that you did not act
in good faith and in a manner which you reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
action or proceeding, had reasonable cause to believe that your action was
unlawful.

 

20.           This Indemnification Undertaking shall be (a) binding upon all
successors and assigns of the Company (including any transferee of all or a
substantial portion of the business, stock and/or assets of the Company and any
direct or indirect successor by merger or consolidation or otherwise by
operation of law), and (b) binding on and shall inure to the benefit of your
heirs, personal representatives, executors and administrators.  This
Indemnification Undertaking shall continue for your benefit and your heirs’,
personal representatives’, executors’ and administrators’ benefit after you
cease to be a director or office holder of the Company.

 

21.           Except with respect to changes in the governing law which expand
your right to be indemnified by the Company, no supplement, modification or
amendment of this Indemnification Undertaking shall be binding unless executed
in writing by each of the parties hereto.  No waiver of any of the provisions of
this Indemnification Undertaking shall be deemed or shall constitute a waiver of
any other provisions of this Indemnification Undertaking (whether or not
similar), nor shall such waiver constitute a continuing waiver.

 

This Indemnification Undertaking is being issued to you pursuant to the
resolutions adopted by the Audit Committee of the Company on March 4, 2010, the
Board of Directors of the Company on March 4, 2010 and by the shareholders of
the Company on May 17, 2010. The Board of Directors has determined, based on the
current activity of the Company, that the total amount of indemnification stated
in Section 6 is reasonable and that the events listed in Schedule A are
reasonably anticipated.

 

7

--------------------------------------------------------------------------------


 

Kindly sign and return the enclosed copy of this letter to acknowledge your
agreement to the contents hereof.

 

 

 

 

Very truly yours,

 

 

 

 

 

Mellanox Technologies Ltd.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

Accepted and agreed to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Office Holder:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

8

--------------------------------------------------------------------------------

 

Schedule A

 

1.                                       Negotiations, execution, delivery and
performance of agreements on behalf of the Company and any subsidiary thereof (a
“Subsidiary”) including, inter alia, any claim or demand made by a customer,
supplier, contractor or other third party transacting any form of business with
the Company, its Subsidiaries or affiliates relating to the negotiations or
performance of such transactions, representations or inducements provided in
connection thereto or otherwise.

 

2.                                       Any claim or demand made in connection
with any transaction which is not within the ordinary course of business of
either the Company, its subsidiaries or affiliates, including the sale, lease or
purchase of any assets or businesses.

 

3.                                       Anti-competitive acts and acts of
commercial wrongdoing.

 

4.                                       Acts in regard of invasion of privacy
including with respect to databases and acts in regard of slander.

 

5.                                       Any claim or demand made for actual or
alleged infringement, misappropriation or misuse of any third party’s
intellectual property rights including, but not limited to confidential
information, patents, copyrights, design rights, service marks, trade secrets,
copyrights, misappropriation of ideas by the Company, its Subsidiaries or
affiliates.

 

6.                                       Actions taken in connection with the
intellectual property of the Company and any Subsidiary and its protection,
including the registration or assertion of rights to intellectual property and
the defense of claims relating thereof.

 

7.                                       Participation and/or non-participation
at the Company’s board meetings, bona fide expression of opinion and/or voting
and/or abstention from voting at the Company’s board meetings.

 

8.                                       Approval of corporate actions including
the approval of the acts of the Company’s management, their guidance and their
supervision.

 

9.                                       Claims of failure to exercise business
judgement and a reasonable level of proficiency, expertise and care in regard of
the Company’s business.

 

10.                                 Violations of securities laws of any
jurisdiction, including without limitation, fraudulent disclosure claims,
failure to comply with SEC and/or the Israeli Securities Authority and/or any
stock exchange disclosure or other rules and any other claims relating to
relationships with investors, shareholders and the investment community and any
claims related to the Sarbanes-Oxley Act of 2002, as amended from time to time.

 

11.                                 Any claim or demand made under any
securities laws or by reference thereto, or related to the failure to disclose
any information in the manner or time such information is required to be
disclosed pursuant to such laws, or related to inadequate or improper disclosure
of information to shareholders, or prospective shareholders, or related to the
purchasing, holding or disposition of securities of the Company or any other
investment activity involving or affected by such securities, including any

 

9

--------------------------------------------------------------------------------


 

actions relating to an offer or issuance of securities of the Company or of its
Subsidiaries and/or affiliates to the public by prospectus or privately by
private placement, in Israel or abroad, including the details that shall be set
forth in the documents in connection with execution thereof.

 

12.                                 Violations of laws requiring the Company to
obtain regulatory and governmental licenses, permits and authorizations or laws
related to any governmental grants in any jurisdiction.

 

13.                                 Claims in connection with publishing or
providing any information, including any filings with any governmental
authorities, on behalf of the Company in the circumstances required under any
applicable laws.

 

14.                                 Any claim or demand made by employees,
consultants, agents or other individuals or entities employed by or providing
services to the Company relating to compensation owed to them or damages or
liabilities suffered by them in connection with such employment or service.

 

15.                                 Resolutions and/or actions relating to
employment matters of the Company and/or its Subsidiaries and/or affiliates.

 

16.                                 Events, pertaining to the employment
conditions of employees and to the employer — employee relations, including the
promotion of workers, handling pension arrangements, insurance and saving funds,
options and other benefits.

 

17.                                 Any claim or demand made by any lenders or
other creditors or for moneys borrowed by, or other indebtedness of, the
Company, its Subsidiaries or affiliates.

 

18.                                 Any claim or demand made by any third party
suffering any personal injury and/or bodily injury and/or property damage to
business or personal property through any act or omission attributed to the
Company, its Subsidiaries or affiliates, or their respective employees, agents
or other persons acting or allegedly acting on their behalf.

 

19.                                 Any claim or demand made directly or
indirectly in connection with complete or partial failure, by the Company or any
Subsidiary or affiliate thereof, or their respective directors, officers and
employees, to pay, report, keep applicable records or otherwise, of any foreign,
federal, state, country, local, municipal or city taxes or other compulsory
payments of any nature whatsoever, including without limitation, income, sales,
use, transfer, excise, value added, registration, severance, stamp, occupation,
customs, duties, real property, personal property, capital stock, social
security, unemployment, disability, payroll or employee withholding or other
withholding, including any interest, penalty or addition thereto, whether
disputed or not.

 

20.                                 Any claim or demand made by purchasers,
holders, lessors or other users of products or assets of the Company, or
individuals treated with such products, for damages or losses related to such
use or treatment, and actions in connection with the testing of products
developed by the Company and/or its Subsidiaries or in connection with the
distribution, sale, license or use of such products.

 

10

--------------------------------------------------------------------------------


 

21.                                 Any administrative, regulatory or judicial
actions, orders, decrees, suits, demands, demand letters, directives, claims,
liens, investigations proceedings or notices of noncompliance or violation by
any governmental entity or other person alleging potential responsibility or
liability (including potential responsibility or liability for costs of
enforcement, investigation, cleanup, governmental response, removal or
remediation, for natural resources damages, property damage, personal injuries,
or penalties or contribution, indemnification, cost recovery, compensation, or
injunctive relief) arising out of, based on or related to (a) the presence of,
release spill, emission, leaking, dumping, pouring, deposit, disposal,
discharge, leaching or migration into the environment (each a “Release”) or
threatened Release of, or exposure to, any hazardous, toxic, explosive or
radioactive substance, wastes or other substances or wastes of any nature
regulated pursuant to any environmental law, at any location, whether or not
owned, operated, leased or managed by the Company or any of its Subsidiaries, or
(b) circumstances forming the basis of any violation of any environmental law,
environmental permit, license, registration or other authorization required
under applicable environmental and/or public health law.

 

22.                                 Actions in connection with the Company’s
development, use, sale, licensing, distribution, marketing or offer of products
and/or services.

 

23.                                 Resolutions and/or actions relating to a
merger of the company and/or of its Subsidiaries and/or affiliates, the issuance
of shares or securities exercisable into shares of the Company, changing the
share capital of the Company, formation of subsidiaries, reorganization, winding
up or sale of all or part of the business, operations or shares the Company.

 

24.                                 Resolutions and/or actions relating to
investments in the Company and/or its Subsidiaries and/or affiliated companies
and/or the purchase or sale of assets, including the purchase or sale of
companies and/or businesses, and/or investments in corporate or other entities
and/or investments in traded securities and/or any other form of investment.

 

25.                                 Any administrative, regulatory or judicial
actions, orders, decrees, suits, demands, demand letters, directives, claims,
liens, investigations, proceedings or notices of noncompliance or violation by
any governmental entity or other person alleging the failure to comply with any
statute, law, ordinance, rule, regulation, order or decree of any of its
Subsidiaries and/or affiliates, or any of their respective business operations.

 

26.                                 Actions relating to the operations and
management of the Company and/or its Subsidiaries.

 

27.                                 Actions taken in connection with the
approval and execution of financial reports and business reports and the
representations made in connection therewith.

 

28.                                 Any claim or demand, not covered by any of
the categories of events described above, which, pursuant to any applicable law,
a director or officer of the Company may be held liable to any government or
agency thereof, or any person or entity, in connection with actions taken by
such director or officer in such capacity.

 

11

--------------------------------------------------------------------------------
